Citation Nr: 1215718	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  08-27 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997 and from September 1998 to November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In March 2012, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

As to the Board's characterization of the issues on appeal, in an October 2006 rating decision the RO initially denied the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  In March 2007, the RO received from the Veteran an additional statement in regard to these claims.  In an October 2007 rating decision, the RO once again denied the Veteran's claims of service connection for tinnitus and bilateral hearing loss.  However, the March 2007 statement in support of claim was received by the RO within one year of issuance of the notice of the October 2006 rating decision.  Therefore, the Board finds that under 38 C.F.R. § 3.156(b) (2006) the October 2006 rating decision did not become final.  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Accordingly, the Board finds that the current appeal arises from the Veteran's original claims of service connection for tinnitus and bilateral hearing loss.  

The claim of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise regarding whether the Veteran's current tinnitus is related to service.

CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

However, given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability ratings and effective dates, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran, his wife, and his representative contend that the claimant's tinnitus was caused by the appellant's work as a tank mechanic while on active duty.  In this regard, they also testified that not only was he exposed to the loud machine noise generated working in and around main battle tanks six days a week but he was also exposed to these tanks cannon fire because tank mechanics also trained in the field, including the firing range, near where the tanks operated in case they needed servicing. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).

As to an in-service injury, the Veteran's DD 214s show that his occupational specialty was tank mechanic.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as being exposed to loud noise while on active duty including while working on tanks as a mechanic and being around tanks on the firing range.  See Davidson, supra.  The Board also finds that the Veteran is both competent and credible to report on having problems with ringing in his ears since that time even when not documented in his service treatment records.  Id.  Likewise, the Board finds that his buddy is both competent and credible to report on what he saw such as the Veteran's exposure to tanks and cannon fire.  Accordingly, the Board finds that the record documents an in-service injury.  See Hickson, supra.  

As a current disability, the June 2006 VA examiner diagnosed the claimant with tinnitus.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Accordingly, the Board finds that the record also contains competent and credible evidence of the Veteran having a current disability.  See McClain, supra; Hickson, supra.

As to evidence of a relationship between the post-service tinnitus and his documented noise exposure while on active duty, the June 2006 VA examiner opined that it was not due to service because the Veteran's "normal OAE [ostoacoustic emissions] results show that he has normal inner ear function bilaterally, indicating that tinnitus is not the result of abnormal inner ear function secondary to noise exposure in the military."

On the other hand, as explained above, the Veteran's records confirm his claims regarding having extensive in-service noise exposure from working in and around main battle tanks as a mechanic.  Furthermore, as also explained above, the Board finds that the Veteran is both competent and credible to report on what he can feel and see, such ringing in his ears after being exposed to tank cannon fire and after working in the shop, while on active duty and since that time even when not documented in his service treatment records because this problem comes to him through his senses.  See Davidson, supra.  The Board also acknowledges that the Veteran's representative's, his buddy's, and his wife's are competent to give evidence about the claimant appearing to have trouble hearing them talk and/or complained of ringing in his ears.  Id.

Despite the opinion from the above VA examiner, the Board finds that the evidence, both positive and negative, is at least in equipoise as to whether the Veteran's current tinnitus is due to his military service.  The Veteran's statements regarding his in-service and post-service symptoms of tinnitus (i.e., ringing in his ears) are entirely credible given the nature of his work while on active duty and since that time.  Likewise, the Board finds the Veteran's representative, his buddy, and his wife statements regarding what they saw and what the claimant told them entirely credible.  Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that service connection is warranted for tinnitus.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for tinnitus is granted. 


REMAND

As to the claim of service connection for bilateral hearing loss, the Veteran testified that in October 2008 he had an audiological examination at the Denver VA Medical Center.  However, while a September 2008 audiological examination from the Denver VA Medical Center is in the record, an October 2008 audiological examination is not.  Moreover, while the record shows that the Veteran receives ongoing treatment at the Denver VA Medical Center, his post-July 2009 treatment records from this facility have not as yet been associated with the claims file.  Therefore, the Board finds that a remand to obtain and associate these records with the claims file is required.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

If the above development uncovers for the first time medical evidence of the Veteran having hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385 (2011), the RO/AMC should obtain an addendum to the June 2006 VA examination in order to obtain an opinion as to the origins of that hearing loss.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006); Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Accordingly, this issue is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should obtain and associate with the record the Veteran's October 2008 audiological examination from the Denver VA Medical Center as well as all of his post-July 2009 treatment records from this facility.  All actions to obtain the requested records should be documented fully in the claims file.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability should be prepared and the Veteran should be provided with notice that these records are not available. 

2.  After undertaking the above development and if that development uncovers for the first time medical evidence of the Veteran having hearing loss in either ear as defined by VA at 38 C.F.R. § 3.385, the RO/AMC should obtain an addendum to the June 2006 VA examination by the same examiner or another qualified examiner.  The claims file should be provided to the examiner in connection with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss in either ear was caused by his active duty or has continued since service?

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's sensor neural hearing loss in either ear manifested itself to a compensable degree in the first post-service year?

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the claimant is competent and credible to report on the observable symptom of his hearing loss (i.e., difficulty hearing people talk) while on active duty and since that time even when his records are negative for symptoms of or a diagnosis; and the fact that his service personnel records document the fact that he worked in an occupation that had a great deal of noise exposure (i.e., tank mechanic).  

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

3.  The RO/AMC should thereafter readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


